           Case 1:20-cv-05825-VSB Document 20 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                        12/10/2020
KRINA DOURAMANIS,                                         :
                                                          :
                                        Plaintiff,        :
                                                          :      20-cv-5825 (VSB)
                      -against-                           :
                                                          :           ORDER
DUR-AMERICA BROKERAGE INC., and                           :
GEORGE DOURAMANIS, individually,                          :
                                                          :
                                        Defendant(s). :
                                                          X
----------------------------------------------------------
                                                          :
DUR-AMERICA BROKERAGE INC. and                            :
GEORGE DOURAMANIS,                                        :
                                                          :
                    Defendants-Counter Claimants,:
                                                          :
                      -against-                           :
                                                          :
KRINA DOURAMANIS,                                         :
                                                          :
                        Counterclaim Defendants, :
                                                          :
DUROGUARD CORPORATION,                                    :
                                                          :
             Additional Counterclaim Defendant. :
----------------------------------------------------------X


VERNON S. BRODERICK, United States District Judge:

        On November 19, 2020, I granted the parties’ stipulation that extended

Plaintiff/Counterclaim Defendants’ deadline to appear, answer, or otherwise move with respect

to Defendants’ counterclaims to December 4, 2020. (Doc. 15.) On December 4, 2020, Plaintiff

filed an amended complaint. (Doc. 16.) This amended complaint briefly addressed the

counterclaims as “frivolous” and “clearly retaliatory,” but did not otherwise answer, respond to,
          Case 1:20-cv-05825-VSB Document 20 Filed 12/10/20 Page 2 of 2




or move to dismiss those counterclaims. (Id.) The Clerk of Clerk marked this filing as deficient

because the pleading was untimely and I had not granted leave for Plaintiff to file an amended

complaint. On December 9, 2020, Plaintiff wrote a letter stating that the amended complaint

served “as [Plaintiff’s] response to Defendants’ counterclaims” and asking that I deem the filing

as timely and properly filed. (Doc. 17.) On December 10, 2020, Defendants objected to this

request, stating that the stipulation related only to answering or otherwise responding to the

counterclaims, and that Plaintiff was “attempt[ing] to improperly amend the original Complaint

under the guise of a purported counterclaim response.” (Doc. 19.) Accordingly, it is hereby:

       ORDERED that Plaintiff’s request that I deem the December 4, 2020 amended complaint

as timely and properly filed is DENIED. If Plaintiff wishes to file an amended complaint, she

must obtain Defendants’ written consent or seek leave from this Court in accordance with

Federal Rule of Civil Procedure 15(a)(2).

       IT IS FURTHER ORDERED that Plaintiff/Counterclaim Defendants are directed to file

an answer or otherwise respond to Defendants’ counterclaims on or before December 17, 2020.

This filing should not take the form of an amended complaint and should address each of

Defendants’ counterclaims.

SO ORDERED.

Dated: December 10, 2020
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge
